

Exhibit 10.1
NOTE: The following form of Long-Term Incentive Award Agreement is the form used
for awards to corporate-level employees. In the Long-Term Incentive Award
Agreements for employees who work exclusively for the Company’s Metals Recycling
Business or Auto Parts Business, the Payout Factor is based 100% on the MRB/APB
Payout Factor, all references to the SMB Payout Factor are omitted, and various
conforming language changes are made. In the Long-Term Incentive Award
Agreements for employees who work exclusively for the Company’s Steel
Manufacturing Business, the Payout Factor is based 100% on the SMB Payout
Factor, all references to the MRB/APB Payout Factor are omitted, an SMB Sale is
treated the same as a Company Sale, and various conforming language changes are
made.






SCHNITZER STEEL INDUSTRIES, INC.
LONG-TERM INCENTIVE AWARD AGREEMENT
(FY 20__-20__ Performance Period - ______________)
On ____________ __, 20__, the Compensation Committee (the “Committee”) of the
Board of Directors (the “Board”) of Schnitzer Steel Industries, Inc. (the
“Company”) authorized and granted a performance-based award to _________________
(“Recipient”) pursuant to Section 10 of the Company’s 1993 Stock Incentive Plan
(the “Plan”). Compensation paid pursuant to the award is intended to qualify as
performance-based compensation under Section 162(m) of the Internal Revenue Code
of 1986 (the “Code”). By accepting this award, Recipient agrees to all of the
terms and conditions of this Agreement.
1.    Award. Subject to the terms and conditions of this Agreement, the Company
shall issue to the Recipient the number of shares of Class A Common Stock of the
Company (“Performance Shares”) determined under this Agreement based on (a) the
performance of the Company during the _____-year period from September 1, 20__
to August 31, 20__ (the “Performance Period”) as described in Section 2, (b)
Recipient’s continued employment during the Performance Period as described in
Section 3, and (c) Recipient’s not engaging in actions prohibited by Section 4.
Recipient’s “Target Share Amount” for purposes of this Agreement is _______
shares.
2.    Performance Conditions.
2.1    Payout Factor.
2.1.1    Subject to adjustment under Sections 3, 4, 5, 6 and 7, the number of
Performance Shares to be issued to Recipient shall be determined by multiplying
the Payout Factor by the Target Share Amount; provided, however, that the
maximum number of Performance Shares to be issued to Recipient shall not exceed
100,000 shares as required by Section 10(d) of the Plan; provided further,
however, that if the shareholders of the Company approve an amendment to the
Plan to increase the 100,000 share limit under Section 10(d) of the Plan prior
to any issuance of shares under this Agreement, the maximum number of
Performance Shares issuable to Recipient shall increase to the new limit under
Section 10(d) of the Plan as approved by shareholders.

75223456.1 0068163-00004

--------------------------------------------------------------------------------



2.1.2    The “Payout Factor” shall be equal to the average of the Annual Payout
Factors determined for each of the _____ fiscal years of the Performance Period.
The “Annual Payout Factor” for each fiscal year shall be equal to the sum of (a)
the MRB/APB Weight (as defined below) for the fiscal year multiplied by the
MRB/APB Payout Factor for the fiscal year as determined under Section 2.2 below,
plus (b) the SMB Weight (as defined below) for the fiscal year multiplied by the
SMB Payout Factor for the fiscal year as determined under Section 2.3 below. The
“SMB Weight” for each fiscal year shall be equal to a fraction, the numerator of
which is the revenues of the Company’s Steel Manufacturing Business (“SMB”) for
the fiscal year before intercompany revenue eliminations, and the denominator of
which is the sum of the revenues of SMB for the fiscal year, the revenues of the
Company’s Metals Recycling Business (“MRB”) for the fiscal year and the revenues
of the Company’s Auto Parts Business (“APB”) for the fiscal year, in each case
before intercompany revenue eliminations. The “MRB/APB Weight” shall be equal to
one (1) minus the SMB Weight.
2.2    MRB/APB Payout Factor.
2.2.1    The “MRB/APB Payout Factor” for each fiscal year shall be equal to the
sum of (a) 16⅔% of the Ferrous Volume Payout Factor for the fiscal year as
determined under Section 2.2.2 below, plus (b) 16⅔% of the Nonferrous Volume
Payout Factor for the fiscal year as determined under Section 2.2.3 below, plus
(c) 16⅔% of the Car Purchase Volume Payout Factor for the fiscal year as
determined under Section 2.2.4 below, plus (d) 25% of the MRB Operating Income
Per Ton Payout Factor for the fiscal year as determined under Section 2.2.5
below, plus (e) 25% of the APB Operating Margin Payout Factor for the fiscal
year as determined under Section 2.2.6 below.
2.2.2    The “Ferrous Volume Payout Factor” for each fiscal year shall be
determined under the table below based on the number of thousands of long tons
of ferrous metal sales by the Company (“Ferrous Volume”) for the fiscal year.
Fiscal 20__
 
Fiscal 20__
 
Ferrous Volume
Ferrous Volume
 
Ferrous Volume
 
Payout Factor
 
 
 
 
 
Less than _____
 
Less than _____
 
0%
_____
 
_____
 
50%
_____
 
_____
 
75%
_____
 
_____
 
100%
_____
 
_____
 
125%
_____ or more
 
_____ or more
 
200%

If the Ferrous Volume for any fiscal year is between any two data points set
forth in the applicable column of the above table for that fiscal year, the
Ferrous Volume Payout Factor shall be determined by interpolation between the
corresponding data points in the third column of the table as follows: the
difference between the Ferrous Volume and the lower data point shall be divided
by the difference between the higher data point and the lower data point, the
resulting fraction shall be multiplied by the difference between the two
corresponding data points in the third column of the table, and the

75223456.1 0068163-00004    2

--------------------------------------------------------------------------------



resulting product shall be added to the lower corresponding data point in the
third column of the table, with the resulting sum being the Ferrous Volume
Payout Factor for that fiscal year.
2.2.3    The “Nonferrous Volume Payout Factor” for each fiscal year shall be
determined under the table below based on the number of millions of pounds of
nonferrous metal sales by the Company (“Nonferrous Volume”) for the fiscal year.
Fiscal 20__
 
Fiscal 20__
 
Nonferrous Volume
Nonferrous Volume
 
Nonferrous Volume
 
Payout Factor
 
 
 
 
 
Less than _____
 
Less than _____
 
0%
_____
 
_____
 
50%
_____
 
_____
 
75%
_____
 
_____
 
100%
_____
 
_____
 
125%
_____ or more
 
_____ or more
 
200%

If the Nonferrous Volume for any fiscal year is between any two data points set
forth in the applicable column of the above table for that fiscal year, the
Nonferrous Volume Payout Factor shall be determined by interpolation between the
corresponding data points in the third column of the table as follows: the
difference between the Nonferrous Volume and the lower data point shall be
divided by the difference between the higher data point and the lower data
point, the resulting fraction shall be multiplied by the difference between the
two corresponding data points in the third column of the table, and the
resulting product shall be added to the lower corresponding data point in the
third column of the table, with the resulting sum being the Nonferrous Volume
Payout Factor for that fiscal year.
2.2.4    The “Car Purchase Volume Payout Factor” for each fiscal year shall be
determined under the table below based on the number of thousands of cars
purchased by the Company (“Car Purchase Volume”) for the fiscal year.
Fiscal 20__
 
Fiscal 20__
 
Car Purchase Volume
Car Purchase Volume
 
Car Purchase Volume
 
Payout Factor
 
 
 
 
 
Less than _____
 
Less than _____
 
0%
_____
 
_____
 
50%
_____
 
_____
 
75%
_____
 
_____
 
100%
_____
 
_____
 
125%
_____ or more
 
_____ or more
 
200%

If the Car Purchase Volume for any fiscal year is between any two data points
set forth in the applicable column of the above table for that fiscal year, the
Car Purchase Volume Payout Factor shall be determined by interpolation between
the corresponding data points in the third column of

75223456.1 0068163-00004    3

--------------------------------------------------------------------------------



the table as follows: the difference between the Car Purchase Volume and the
lower data point shall be divided by the difference between the higher data
point and the lower data point, the resulting fraction shall be multiplied by
the difference between the two corresponding data points in the third column of
the table, and the resulting product shall be added to the lower corresponding
data point in the third column of the table, with the resulting sum being the
Car Purchase Volume Payout Factor for that fiscal year.
2.2.5    The “MRB Operating Income Per Ton Payout Factor” for each fiscal year
shall be determined under the table below based on the MRB Operating Income Per
Ton for the fiscal year.
Fiscal 20__
 
Fiscal 20__
 
MRB Operating
MRB Operating
 
MRB Operating
 
Income per Ton
Income Per Ton
 
Income Per Ton
 
Payout Factor
 
 
 
 
 
Less than $_____
 
Less than $_____
 
0%
$_____
 
$_____
 
50%
$_____
 
$_____
 
75%
$_____
 
$_____
 
100%
$_____
 
$_____
 
125%
$_____ or more
 
$_____ or more
 
200%

If the MRB Operating Income Per Ton for any fiscal year is between any two data
points set forth in the applicable column of the above table for that fiscal
year, the MRB Operating Income Per Ton Payout Factor shall be determined by
interpolation between the corresponding data points in the third column of the
table as follows: the difference between the MRB Operating Income Per Ton and
the lower data point shall be divided by the difference between the higher data
point and the lower data point, the resulting fraction shall be multiplied by
the difference between the two corresponding data points in the third column of
the table, and the resulting product shall be added to the lower corresponding
data point in the third column of the table, with the resulting sum being the
MRB Operating Income Per Ton Payout Factor for that fiscal year.
The “MRB Operating Income Per Ton” for any fiscal year shall be equal to the
Adjusted Operating Income of MRB for that fiscal year divided by the number of
long tons of ferrous metal sales by the Company for that fiscal year. “Adjusted
Operating Income” for MRB for any fiscal year shall mean MRB’s segment operating
income for that fiscal year as set forth in the audited consolidated financial
statements of the Company and its subsidiaries for the year, adjusted in
accordance with Section 2.4 below.
2.2.6    The “APB Operating Margin Payout Factor” for each fiscal year shall be
determined under the table below based on the APB Operating Margin for the
fiscal year.

75223456.1 0068163-00004    4

--------------------------------------------------------------------------------



Fiscal 20__
 
Fiscal 20__
 
APB Operating Margin
APB Operating Margin
 
APB Operating Margin
 
Payout Factor
 
 
 
 
 
Less than _____%
 
Less than _____%
 
0%
_____%
 
_____%
 
50%
_____%
 
_____%
 
75%
_____%
 
_____%
 
100%
_____%
 
_____%
 
125%
_____% or more
 
_____% or more
 
200%

If the APB Operating Margin for any fiscal year is between any two data points
set forth in the applicable column of the above table for that fiscal year, the
APB Operating Margin Payout Factor shall be determined by interpolation between
the corresponding data points in the third column of the table as follows: the
difference between the APB Operating Margin and the lower data point shall be
divided by the difference between the higher data point and the lower data
point, the resulting fraction shall be multiplied by the difference between the
two corresponding data points in the third column of the table, and the
resulting product shall be added to the lower corresponding data point in the
third column of the table, with the resulting sum being the APB Operating Margin
Payout Factor for that fiscal year.
The “APB Operating Margin” for any fiscal year shall be equal to the Adjusted
Operating Income of APB for that fiscal year divided by the revenues of APB
before intercompany revenue eliminations for that fiscal year. “Adjusted
Operating Income” for APB for any fiscal year shall mean APB’s segment operating
income for that fiscal year as set forth in the audited consolidated financial
statements of the Company and its subsidiaries for the year, adjusted in
accordance with Section 2.4 below.
2.3    SMB Payout Factor.
2.3.1    The “SMB Payout Factor” for each fiscal year shall be equal to the sum
of (a) 50% of the SMB Volume Payout Factor for the fiscal year as determined
under Section 2.3.2 below, plus (b) 50% of the SMB Operating Income Per Ton
Payout Factor for the fiscal year as determined under Section 2.3.3 below.
2.3.2    The “SMB Volume Payout Factor” for each fiscal year shall be determined
under the table below based on the number of thousands of tons of finished steel
products sales by the Company (“SMB Volume”) for the fiscal year.

75223456.1 0068163-00004    5

--------------------------------------------------------------------------------



Fiscal 20__
 
Fiscal 20__
 
SMB Volume
SMB Volume
 
SMB Volume
 
Payout Factor
 
 
 
 
 
Less than _____
 
Less than _____
 
0%
_____
 
_____
 
50%
_____
 
_____
 
75%
_____
 
_____
 
100%
_____
 
_____
 
125%
_____ or more
 
_____ or more
 
200%

If the SMB Volume for any fiscal year is between any two data points set forth
in the applicable column of the above table for that fiscal year, the SMB Volume
Payout Factor shall be determined by interpolation between the corresponding
data points in the third column of the table as follows: the difference between
the SMB Volume and the lower data point shall be divided by the difference
between the higher data point and the lower data point, the resulting fraction
shall be multiplied by the difference between the two corresponding data points
in the third column of the table, and the resulting product shall be added to
the lower corresponding data point in the third column of the table, with the
resulting sum being the SMB Volume Payout Factor for that fiscal year.
2.3.3    The “SMB Operating Income Per Ton Payout Factor” for each fiscal year
shall be determined under the table below based on the SMB Operating Income Per
Ton for the fiscal year.
Fiscal 20__
 
Fiscal 20__
 
SMB Operating
SMB Operating
 
SMB Operating
 
Income per Ton
Income Per Ton
 
Income Per Ton
 
Payout Factor
 
 
 
 
 
Less than $_____
 
Less than $_____
 
0%
$_____
 
$_____
 
50%
$_____
 
$_____
 
75%
$_____
 
$_____
 
100%
$_____
 
$_____
 
125%
$_____ or more
 
$_____ or more
 
200%

If the SMB Operating Income Per Ton for any fiscal year is between any two data
points set forth in the applicable column of the above table for that fiscal
year, the SMB Operating Income Per Ton Payout Factor shall be determined by
interpolation between the corresponding data points in the third column of the
table as follows: the difference between the SMB Operating Income Per Ton and
the lower data point shall be divided by the difference between the higher data
point and the lower data point, the resulting fraction shall be multiplied by
the difference between the two corresponding data points in the third column of
the table, and the resulting product shall be added to the lower corresponding
data point in the third column of the table, with the resulting sum being the
SMB Operating Income Per Ton Payout Factor for that fiscal year.

75223456.1 0068163-00004    6

--------------------------------------------------------------------------------



The “SMB Operating Income Per Ton” for any fiscal year shall be equal to the
Adjusted Operating Income of SMB for that fiscal year divided by the number of
tons of finished steel products sales by the Company for that fiscal year.
“Adjusted Operating Income” for SMB for any fiscal year shall mean SMB’s segment
operating income for that fiscal year as set forth in the audited consolidated
financial statements of the Company and its subsidiaries for the year, adjusted
in accordance with Section 2.4 below.
2.4    Adjustments.
2.4.1    Change in Accounting Principle. If the Company implements a change in
accounting principle during the Performance Period either as a result of
issuance of new accounting standards or otherwise, and the effect of the
accounting change was not reflected in the Company’s business plan at the time
of approval of this award, then the revenues and Adjusted Operating Income of
each business for each affected period shall be adjusted to eliminate the impact
of the change in accounting principle.
2.4.2    [additional adjustments as approved by Compensation Committee for each
grant]
3.    Employment Condition.
3.1    Full Payout. In order to receive the full number of Performance Shares
determined under Section 2, Recipient must be employed by the Company on the
October 31 immediately following the end of the Performance Period (the “Vesting
Date”). For purposes of Sections 3 and 4, all references to the “Company” shall
include the Company and its subsidiaries.
3.2    Retirement; Termination Without Cause After 12 Months. If Recipient’s
employment with the Company is terminated at any time prior to the Vesting Date
because of retirement (as defined in paragraph 6(a)(iv)(D) of the Plan), or if
Recipient’s employment is terminated by the Company without Cause (as defined
below) after the end of the 12th month of the Performance Period and prior to
the Vesting Date, Recipient shall, subject to Section 4.1, be entitled to
receive a pro-rated award to be paid following completion of the Performance
Period. The number of Performance Shares to be issued as a pro-rated award under
this Section 3.2 shall be determined by multiplying the number of Performance
Shares determined under Section 2 by a fraction, the numerator of which is the
number of days Recipient was employed by the Company since the beginning of the
Performance Period and the denominator of which is the number of days in the
period from the beginning of the Performance Period to the Vesting Date. Any
obligation of the Company to issue a pro-rated award under this Section 3.2
shall be subject to and conditioned upon the execution and delivery by Recipient
no later than the Vesting Date of a Release of Claims in such form as may be
requested by the Company. For purposes of this Section 3.2, “Cause” shall mean
(a) the conviction (including a plea of guilty or nolo contendere) of Recipient
of a felony involving theft or moral turpitude or relating to the business of
the Company, other than a felony predicated on Recipient's vicarious liability,
(b) Recipient’s continued failure or refusal to perform with reasonable
competence and in good faith any of the lawful duties assigned by (or any lawful
directions of) the Company that are commensurate with Recipient’s position with
the Company (not resulting from any illness, sickness or physical or mental
incapacity), which continues after

75223456.1 0068163-00004    7

--------------------------------------------------------------------------------



the Company has given notice thereof (and a reasonable opportunity to cure) to
Recipient, (c) deception, fraud, misrepresentation or dishonesty by Recipient in
connection with Recipient’s employment with the Company, (d) any incident
materially compromising Recipient’s reputation or ability to represent the
Company with the public, (e) any willful misconduct by Recipient that
substantially impairs the Company’s business or reputation, or (f) any other
willful misconduct by Recipient that is clearly inconsistent with Recipient’s
position or responsibilities.
3.3    Death or Disability. If Recipient’s employment with the Company is
terminated at any time prior to the Vesting Date because of death or disability,
Recipient shall be entitled to receive a pro-rated award to be paid as soon as
reasonably practicable following such event. The term “disability” means a
medically determinable physical or mental condition of Recipient resulting from
bodily injury, disease, or mental disorder which is likely to continue for the
remainder of Recipient’s life and which renders Recipient incapable of
performing the job assigned to Recipient by the Company or any substantially
equivalent replacement job. For purposes of calculating the pro-rated award
under this Section 3.3, the Payout Factor shall be calculated as if the
Performance Period ended on the last day of the Company’s most recently
completed fiscal quarter prior to the date of death or disability. For this
purpose, the Ferrous Volume, the Nonferrous Volume, the Car Purchase Volume and
the SMB Volume for any partial fiscal year shall all be annualized (e.g.,
multiplied by 4/3 if the partial period is three quarters) for purposes of
determining the corresponding Payout Factors for that partial fiscal year. Also
for this purpose, the MRB Operating Income Per Ton, the APB Operating Margin,
the SMB Operating Income Per Ton and the SMB Weight calculated for any partial
fiscal year shall be used in lieu of an annualized amount for purposes of
determining the corresponding Payout Factors for that partial fiscal year, and
the Payout Factor shall be determined by averaging however many full and partial
fiscal years for which an Annual Payout Factor shall have been determined. The
number of Performance Shares to be issued as a pro-rated award under this
Section 3.3 shall be determined by multiplying the number of Performance Shares
determined after applying the modifications described in the preceding sentences
by a fraction, the numerator of which is the number of days Recipient was
employed by the Company since the beginning of the Performance Period and the
denominator of which is the number of days in the period from the beginning of
the Performance Period to the Vesting Date.


3.4    Other Terminations. If Recipient’s employment by the Company is
terminated at any time prior to the Vesting Date and neither Section 3.2 nor
Section 3.3 applies to such termination, Recipient shall not be entitled to
receive any Performance Shares.
4.    Non-Competition.
4.1    Consequences of Violation. If the Company determines that Recipient has
engaged in an action prohibited by Section 4.2 below, then:
4.1.1    Recipient shall immediately forfeit all rights under this Agreement to
receive any unissued Performance Shares; and
4.1.2    If Performance Shares were issued to Recipient following completion of
the Performance Period, and the Company’s determination of a violation occurs on
or before the first anniversary of the Vesting Date, Recipient shall repay to
the Company (a) the number of shares

75223456.1 0068163-00004    8

--------------------------------------------------------------------------------



of Common Stock issued to Recipient under this Agreement (the “Forfeited
Shares”), plus (b) the amount of cash equal to the withholding taxes paid by
withholding shares of Common Stock from Recipient as provided in Section 7. If
any Forfeited Shares are sold by Recipient prior to the Company’s demand for
repayment, Recipient shall repay to the Company 100% of the proceeds of such
sale or sales. The Company may, in its sole discretion, reduce the amount to be
repaid by Recipient to take into account the tax consequences of such repayment
for Recipient.
4.2    Prohibited Actions. The consequences described in Section 4.1 shall apply
if during Recipient’s employment with the Company, or at any time during the
period of one year following termination of such employment, Recipient, directly
or indirectly, owns, manages, controls, or participates in the ownership,
management or control of, or is employed by, consults for, or is connected in
any manner with:
4.2.1    if Recipient is, or was at the time of termination of employment,
employed by the Company’s Steel Manufacturing Business (“SMB”), any business
that (a) is engaged in the steel manufacturing business, (b) produces any of the
same steel products as SMB, and (c) competes with SMB for sales to customers in
California, Oregon, Washington, Nevada, British Columbia or Alberta;
4.2.2    if Recipient is, or was at the time of termination of employment,
employed by the Company’s Metals Recycling Business (“MRB”), any business that
(a) is engaged in the metals recycling business, and (b) operates a metal
recycling collection or processing facility within 75 miles of any of MRB’s
metal recycling facilities;
4.2.3    if Recipient is, or was at the time of termination of employment,
employed by the Company’s Auto Parts Business (“APB”), any business that (a) is
engaged in the self-service used auto parts business, and (b) operates a
self-service used auto parts store within 75 miles of any of APB’s stores; or
4.2.4    if Recipient is, or was at the time of termination of employment,
employed in the Company’s Corporate Shared Services Division, any business that
is described in Section 4.2.1, Section 4.2.2 or Section 4.2.3.
5.    Company Sale.
5.1    If a Company Sale (as defined below) occurs before the Vesting Date,
Recipient shall be entitled to receive an award payout no later than the earlier
of fifteen (15) days following such event or the last day on which the
Performance Shares could be issued so that Recipient may participate as a
shareholder in receiving proceeds from the Company Sale. The amount of the award
payout under this Section 5.1 shall be the amount determined using a Payout
Factor equal to the greater of (a) 100%, or (b) the Payout Factor calculated as
if the Performance Period ended on the last day of the Company’s most recently
completed fiscal quarter prior to the date of the Company Sale. For this
purpose, the Ferrous Volume, the Nonferrous Volume, the Car Purchase Volume and
the SMB Volume for any partial fiscal year shall all be annualized (e.g.,
multiplied by 4/3 if the partial period is three quarters) for purposes of
determining the corresponding Payout Factors for that partial fiscal year. Also
for this purpose, the MRB Operating Income Per

75223456.1 0068163-00004    9

--------------------------------------------------------------------------------



Ton, the APB Operating Margin, the SMB Operating Income Per Ton and the SMB
Weight calculated for any partial fiscal year shall be used in lieu of an
annualized amount for purposes of determining the corresponding Payout Factors
for that partial fiscal year, and the Payout Factor shall be determined by
averaging however many full and partial fiscal years for which an Annual Payout
Factor shall have been determined.
5.2    For purposes of this Agreement, a “Company Sale” shall mean the
occurrence of any of the following events:
5.2.1    any consolidation, merger or plan of share exchange involving the
Company (a “Merger”) in which the Company is not the continuing or surviving
corporation or pursuant to which outstanding shares of Class A Common Stock
would be converted into cash, other securities or other property; or
5.2.2    any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, the assets of the
Company.
5.3    If an SMB Sale (as defined below) occurs before the end of the
Performance Period, Recipient shall be entitled to receive a modified award to
be paid following completion of the Performance Period. The amount of the award
payout under this Section 5.3 shall be determined in accordance with the other
provisions of this Agreement, except that the SMB Payout Factor and the SMB
Weight for the fiscal year in which the SMB Sale occurs shall be calculated as
if the Performance Period ended on the last day of the Company’s most recently
completed fiscal quarter prior to the date of the SMB Sale. For this purpose,
the SMB Volume for the partial fiscal year shall be annualized (e.g., multiplied
by 4/3 if the partial period is three quarters) for purposes of determining the
SMB Volume Payout Factor for that partial fiscal year. Also for this purpose,
the SMB Operating Income Per Ton calculated for the partial fiscal year shall be
used in lieu of an annualized amount for purposes of determining the
corresponding SMB Operating Income Per Ton Payout Factor for that partial fiscal
year, and the SMB revenues for the partial fiscal year shall be used in lieu of
an annualized amount for purposes of determining the SMB Weight for that partial
fiscal year. If the SMB Sale occurs before the start of a fiscal year, the SMB
Weight for that fiscal year shall be zero. An “SMB Sale” shall mean a sale by
the Company of 50% or more of the stock of Cascade Steel Rolling Mills, Inc. or
the sale of all or substantially all of the assets of Cascade Steel Rolling
Mills, Inc.
6.    Certification and Payment. As soon as practicable following the completion
of the audit of the Company’s consolidated financial statements for the final
fiscal year of the Performance Period, the Company shall calculate the Payout
Factor and the corresponding number of Performance Shares issuable to Recipient.
This calculation shall be submitted to the Committee. No later than the Vesting
Date the Committee shall certify in writing (which may consist of approved
minutes of a Committee meeting) the levels of Ferrous Volume, Nonferrous Volume,
Car Purchase Volume, MRB Operating Income Per Ton, APB Operating Margin, SMB
Volume and SMB Operating Income Per Ton attained by the Company for the
Performance Period and the number of Performance Shares issuable to Recipient
based on such performance. Subject to applicable tax withholding, the number of
Performance Shares so certified shall be issued to Recipient as soon as
practicable following the Vesting Date, but no Performance Shares shall be
issued prior to certification. No fractional shares

75223456.1 0068163-00004    10

--------------------------------------------------------------------------------



shall be issued and the number of Performance Shares deliverable shall be
rounded to the nearest whole share. In the event of the death or disability of
Recipient as described in Section 3.3 or a Company Sale as described in Section
5, each of which requires an award payout earlier than the Vesting Date, a
similar calculation and certification process shall be followed within the time
frames required by those sections.
7.    Tax Withholding. Recipient acknowledges that, on the date the Performance
Shares are issued to Recipient (the “Payment Date”), the Value (as defined
below) on that date of the Performance Shares will be treated as ordinary
compensation income for federal and state income and FICA tax purposes, and that
the Company will be required to withhold taxes on these income amounts. To
satisfy the required minimum withholding amount, the Company shall withhold the
number of Performance Shares having a Value equal to the minimum withholding
amount. For purposes of this Section 7, the “Value” of a Performance Share shall
be equal to the closing market price for Class A Common Stock on the last
trading day preceding the Payment Date.
8.    Changes in Capital Structure. If the outstanding Class A Common Stock of
the Company is hereafter increased or decreased or changed into or exchanged for
a different number or kind of shares or other securities of the Company by
reason of any stock split, combination of shares or dividend payable in shares,
recapitalization or reclassification, appropriate adjustment shall be made by
the Committee in the number and kind of shares subject to this Agreement so that
the Recipient’s proportionate interest before and after the occurrence of the
event is maintained.
9.    Approvals. The obligations of the Company under this Agreement are subject
to the approval of state, federal or foreign authorities or agencies with
jurisdiction in the matter. The Company will use its reasonable best efforts to
take steps required by state, federal or foreign law or applicable regulations,
including rules and regulations of the Securities and Exchange Commission and
any stock exchange on which the Company’s shares may then be listed, in
connection with the award evidenced by this Agreement. The foregoing
notwithstanding, the Company shall not be obligated to deliver Class A Common
Stock under this Agreement if such delivery would violate or result in a
violation of applicable state or federal securities laws.
10.    No Right to Employment. Nothing contained in this Agreement shall confer
upon Recipient any right to be employed by the Company or to continue to provide
services to the Company or to interfere in any way with the right of the Company
to terminate Recipient’s services at any time for any reason, with or without
cause.
11.    Miscellaneous.
11.1    Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subjects hereof.
11.2    Notices. Any notice required or permitted under this Agreement shall be
in writing and shall be deemed sufficient when delivered personally to the party
to whom it is addressed or when deposited into the United States Mail as
registered or certified mail, return receipt requested, postage prepaid,
addressed to the Company, Attention: Corporate Secretary, at its principal
executive

75223456.1 0068163-00004    11

--------------------------------------------------------------------------------



offices or to Recipient at the address of Recipient in the Company’s records, or
at such other address as such party may designate by ten (10) days’ advance
written notice to the other party.
11.3    Assignment; Rights and Benefits. Recipient shall not assign this
Agreement or any rights hereunder to any other party or parties without the
prior written consent of the Company. The rights and benefits of this Agreement
shall inure to the benefit of and be enforceable by the Company’s successors and
assigns and, subject to the foregoing restriction on assignment, be binding upon
Recipient’s heirs, executors, administrators, successors and assigns.
11.4    Further Action. The parties agree to execute such instruments and to
take such action as may reasonably be necessary to carry out the intent of this
Agreement.
11.5    Applicable Law; Attorneys’ Fees. The terms and conditions of this
Agreement shall be governed by the laws of the State of Oregon. In the event
either party institutes litigation hereunder, the prevailing party shall be
entitled to reasonable attorneys’ fees to be set by the trial court and, upon
any appeal, the appellate court.
11.6    Severability. Each provision of this Agreement will be treated as a
separate and independent clause and unenforceability of any one clause will in
no way impact the enforceability of any other clause. Should any of the
provisions of this Agreement be found to be unreasonable or invalid by a court
of competent jurisdiction, such provision will be enforceable to the maximum
extent enforceable by the law of that jurisdiction.
SCHNITZER STEEL INDUSTRIES, INC.
By____________________________________________
Title___________________________________________
 
 
 
 
 
 
 


75223456.1 0068163-00004    12